Title: To James Madison from Levi Lincoln, 1 November 1802
From: Lincoln, Levi
To: Madison, James


Dear Sir
Worcester Novr 1. 1802
Mr. John Waldo, letters from whom I have heretofore handed you soliciting for a Consulship, is now in this town. It is in compliance with his request that I do myself the honor to state to you his continued wishes on this subject. He says Mr Livingston has written you in his behalf. He has letters with him, from Barlow, Sumpter & others, which Speak very handsomely of him. He means to wait on you, at the meeting of Congress, thinks there is a vacancy at the cape. I beleive him a gentleman of ability & character, know but little of his politicks, have however, the impression that he has been very federal, On his remarking to me, that his friends were all so meaning his pa[r]ticular connections, and that he himself was no party man—I observed to him, I beleived, altho the administration had been extremely liberal in these respects, It was very obvious, as the opposition were endeavouring to embarrass & dis⟨c⟩re⟨di⟩t these measures, for the success of which the government was responsable, it would be necessary to place its offices in the hands of its friends. His reply was, it certainly would be. A Mr Joy wishes me to remind you of his application for Antwerp.
This day is very unpromising, wet and stormy. We a[re] watching the clouds & praying for fair weather. Appearances is rather against us—the travelling bad. The Priests, the traders, & the people in office, whose influence is strongest, in their neighbourhood are generally federal, & reside in the centre of our towns; the farmers from the skirts if the weather should continue rainy, I fear will not generally attend our meetings. If they do not, the republican interest will suffer. With affectionate esteem I am Sir your most obedient
Levi Lincoln
 

   
   RC (DLC). Docketed by JM.



   
   In November 1801 Jefferson had replaced Adams appointee John Jones Waldo as commercial agent at Nantes with Thomas T. Gantt. On 31 Dec. 1801 Robert R. Livingston recommended Waldo as commercial agent for Marseilles. Fulwar Skipwith and Thomas Sumter recommended Waldo on 29 and 30 July 1802, respectively (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:404 n. 2, 2:360, 361 n. 6, 3:441, 447). Joel Barlow’s letter has not been found.



   
   The application has not been found, but it was probably from Boston resident Benjamin Joy, who had been U.S. consul in Calcutta, or his brother George, who was later nominated as U.S. consul at Rotterdam (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (3 vols. to date; Charlottesville, Va., 1984—)., 1:30–31, 2:140 n. 2).



   
   Of the seventeen congressional seats contested in the 1 Nov. Massachusetts election, ten were won by Federalists and seven by Republicans. The Federalists gained two of the three new seats (Boston Columbian Centinel, 3 and 13 Nov. and 4 Dec. 1802).


